Opinion issued April 14, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-15-00277-CR
                             ———————————
                    IN RE WILLIE L. MCDOWELL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Willie L. McDowell, has filed a petition for writ of mandamus,

seeking to compel the trial court “to move forward with the trial or dismiss the case

by the next setting or drop bond obligation [sic].” *

      We deny the petition for writ of mandamus.

                                   PER CURIAM
*
      The underlying case is The State of Texas v. Willie McDowell, cause number
      1439664, pending in the 182nd District Court of Harris County, Texas, the Hon.
      Jeannine Barr presiding.
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2